DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 12/9/2021.
Claims 1-9, 11, 15-23, 25 and 32 are pending. Claims 1, 15 and 32 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021, 11/12/2021 was filed before the mailing date of the instant Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-9, 11, 15-23, 25 and 32 are allowed as previously stated in NOA filed 11/9/2021.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Roja-Cessa et al (US 2011/0026437 A1), discloses a system for disseminating link state information to one or more nodes of a network of nodes, the network of nodes interconnected via a plurality of communication channels.
Regarding claim 1, however, the prior art does not teach the presently claimed invention for building a tree of links connecting the root node to other nodes in the network according to an algorithm, wherein the algorithm is contained in an algorithm field of a received link state message.  Therefore the prior art does not alone or in combination disclose the claim limitation:  
wherein receive data indicating connectivity of a plurality of nodes in the network including the first node;
build a flooding topology based on the connectivity by selecting one of the plurality of nodes as a root node, and building a tree of links connecting the root node to other nodes in the network according to an algorithm, wherein the algorithm is contained in an algorithm field of a received link state message;
store the flooding topology; and  flood link state messages over the flooding topology.
Upon further consideration, a pertinent art, Filsfils et al (US 2019/0215266), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Filsfils, par 12): “…Using a shortest path algorithm that traverses the link state topology/graph, and the path costs therein, each node A-Z independently calculates one or more lowest cost paths, referred to herein as a "shortest paths," from itself to each other node/destination in the network. Each node then programs the shortest cost path(s) into a link state dataplane of the node, i.e., into routing and forwarding tables of the node, such as an information base (RIB) and a forwarding information base (FIB). When IP packets arrive at each node, the node forwards the packets to their destinations along edges of the shortest paths as programmed into the .
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 15 and 32, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding claims 16-17, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 9/15/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-9, 11, 15-23, 25 and 32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.